Title: To George Washington from Brigadier General William Heath, 31 March 1776
From: Heath, William
To: Washington, George



May it please your Excellency
New York March 31st 1776

on Yesterday I arrived in this City with the Brigade, and flatter my Self that Considering the Badness of the Roads Stormy weather &c. your Excellency will not think that I have been either Negligent or dilitory on the march.
General Schuyler Still remains at Albany and the Command of the army at present devolves on me, I have this day ordered a Return of the army, But have it not in my Power to acquaint your Excellency of the numbers by this Letter, Here are many works Constructing, and I have the pleasure to acquaint your Excellency that the workman Ship is Superior to Any before Boston[.] Capt. Smith Does himself Honor as an Engineer[.] I have this Day been viewing the works, and shall endeavour to Compleat them as fast as Possable, I am happy in having for my Colleagues Lord Sterling & General Thompson, to morrow I shall goe over with my Lord to Long Island to view the works on that Side, The army at present is very Unsettled being Composed of new raised Regiments minute men and militia—Several Companies of artillery are absolutely necessary and much wanted as there are many Peices of Heavy ordnance mounted in different works, Our Stock of Powder is Considerable at present, about 15 Tons (and more Expected) This I find to be Improperly Stored, shall divide and Remove it to different places more Safe without Delay—I hope Soon to have the Honor of Seeing your Excellency this way Untill which (or being Superseded in Command) your Excellency may rest assured that my Utmost Endeavou[r]s Shall be Exerted to Compleat the works and Put the City in a posture of Defence[.] The Ships Remain at their late Stations below the City, and are Constantly Supplied with Provisions, I should be glad to Know your Excellency’s opinion respecting the Propriety of it[.] I must again Entreat your Excellency if Possabl⟨e⟩ to obtain money for the Payment of the wages due to the Troops here who Came from Camp who grow Extreamly Uneasy on that Account. I

have the Honor to be with the Greatest respect your Excellencys most Humble Servt

W. Heath


Doctor Franklin and Two other members of Congress (with Monsieur La Baron—the Prussian General appointed a Brigadier Genl in the Continental army) are now in this City on their way to Canada[.] The Militia are Coming in fast from Connecticut & New Jersey.

